Exhibit 99.(j)(3) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As the independent registered public accounting firm, we hereby consent to all references to our firm included in or made a part of this Post Effective Amendment No. 4 under the Securities Act of 1933 and Post-Effective Amendment No. 7 under the Investment Company Act of 1940 to Global XFund’s Registration Statement on Form N-1A (File Nos. 333-1517130 and 811-22209), including the references to our firm in the Prospectus and “Independent Registered Public Accounting Firm”in the
